DETAILED ACTION
Status of Claims
This Office action is in response to the amendment filed on 03/27/2022. Claims 1-20 are presently pending and are presented for examination.
Response to Amendment/Arguments
The amendment filed 03/27/2022 has been entered.
Applicant’s arguments filed 03/27/2022 have been fully considered.
Regarding claim rejections under 35 U.S.C. § 101:
	On page 1 of the remarks, applicant has argued that the claims should not be rejected under 35 U.S.C. 101 in light of the amendments to the claims. The examiner respectfully disagrees, because claims 1-6, 8-13, and 15-19 as amended are still directed to an abstract idea. While applicant has amended the independent claims to define the provided service to be retrieved content that is provided to the transport, this amendment is not sufficient to overcome the rejection because it is considered data output which is insignificant extra-solution activity. The examiner respectfully suggests making further amendments to the independent claims to either incorporate the content of claims 7, 14, and 20, respectively, or to specify that the provided service is something such as “a need for fuel/charge, a maintenance service, etc.” as supported by ¶ 78 of the instant specification.
Regarding claim rejections under 35 U.S.C. §§ 102 and 103:
	Applicant’s arguments regarding the claim rejections under 35 U.S.C. 102 and 103 are moot in view of the new grounds of rejection under Tokunaga et al. (US 10,501,053 B2) in combination with Bannick et al. (US 2010/0251349 A1), which are necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claims 1, 8, and 15:
Step 1: Claim 1 is directed towards a method. Claim 8 is directed towards the corresponding system, and claim 15 is directed towards the corresponding non-transitory computer-readable medium.
Step 2A, prong 1: Claims 1, 8, and 15 recite the abstract concept of identifying a profile associated with an additional transport and a user not currently occupying the transport. This abstract idea is described at least in claims 1, 8, and 15 by the mental process steps of determining that a profile of the transport occupant does not have a subscription to a requested service, and identifying at least one additional profile associated with at least one additional transport and at least one user not currently occupying the transport. These steps fall into the mental processes grouping of abstract ideas as they include a human mentally determining that the profile of the transport occupant does not have the subscription and then identifying the additional profile. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.
With respect to claims 1, 8, and 15, other than reciting “a processor” and that the method is performed “by a transport,” nothing in the steps of determining that the profile of the transport occupant does not have a subscription to the requested service and identifying at least one additional profile associated with an additional transport and a user not currently occupying the transport precludes the idea from practically being performed in the human mind. For example, if not for the “processor” and “transport” language, the claim encompasses a human mentally determining that the profile of the transport occupant does not have the subscription to the requested service and identifying the additional profile associated with the additional transport and the user not currently occupying the transport.
Step 2A, prong 2: The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 1 recites a transport, where “The transport node 102 may have a computing device or a server computer, or the like, and may include a processor 104” (see instant specification ¶ 56); therefore, the transport contains generic computing components that are simply employed as a tool to perform the determining and identifying portions of the abstract idea (see MPEP 2106.05(f)). Claim 1 also recites that the transport is configured to receive a request for a service from a transport occupant and retrieve content associated with the service. These steps are considered insignificant extra-solution activity, as  they simply gather data necessary to perform the abstract idea. Similarly, the recited step of providing the retrieved content to the transport based on the at least one additional profile shared with the profile of the transport occupant is considered insignificant extra-solution activity, as it amounts to data output necessary for performing the abstract idea. These additional steps amount to necessary data gathering, data output and generic computing components wherein all uses of the recited abstract idea require such data gathering and data output (see MPEP 2106.05(g)).
Claim 8 recites a processor which is a generic computer (see instant specification ¶ 56) that are employed as tools to perform the abstract idea (see MPEP 2106.05(f)). Claim 8 also recites that the processor is configured to receive a request for a service from a transport occupant and retrieve content associated with the service. These steps are considered insignificant extra solution activity, as they step simply gather data necessary to perform the abstract idea. Similarly, the recited step of providing the retrieved content to the transport based on the at least one additional profile shared with the profile of the transport occupant is considered insignificant extra-solution activity, as it amounts to data output necessary for performing the abstract idea. Further, the recited memory in claim 8 is insignificant extra solution activity as it is simply a data storage containing data necessary to perform the abstract idea. These additional steps amount to necessary data gathering, data output and generic computing components wherein all uses of the recited abstract idea require such data gathering and data output (see MPEP 2106.05(g)).
Claim 15 recites a processor which is a generic computer (see instant specification ¶ 56) that are employed as tools to perform the abstract idea (see MPEP 2106.05(f)). Claim 15 also recites that the processor is configured to receive a request for a service from a transport occupant and retrieve content associated with the service. These steps are considered insignificant extra solution activity, as they simply gather data necessary to perform the abstract idea. Similarly, the recited step of providing the retrieved content to the transport based on the at least one additional profile shared with the profile of the transport occupant is considered insignificant extra-solution activity, as it amounts to data output necessary for performing the abstract idea. Further, the recited non-transitory computer readable medium in claim 15 is insignificant extra solution activity as it is simply a data storage containing data necessary to perform the abstract idea. These additional steps amount to necessary data gathering, data output and generic computing components wherein all uses of the recited abstract idea require such data gathering or data output (see MPEP 2106.05(g)).
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claims 1, 8, and 15 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  
Therefore, when considering the combination of elements and the claimed invention as a whole, claims 1, 8, and 15 are not patent-eligible.
Regarding claims 2-6, 8-13, and 15-19:
Dependent claims 2-6, 8-13, and 15-19 only recite additional mental process steps (i.e. determining the profile of the transport occupant based on information acquired from a mobile device of the occupant or based on biometrics of the transport occupant, reading a time stamp indicating a time period for which the at least one profile is to be shared with the transport occupant, and verifying that the time period has not elapsed) and limitations further defining the mental process (i.e. the at least one profile shared with the transport occupant constitutes a consensus of a blockchain the transport belongs to). The dependent claims contain additional elements, such as the biometrics sensors in claims 3, 10, and 17, but these additional elements fail to integrate the abstract idea into a practical application since they are simply used to gather data that is necessary for performing the abstract idea. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-6, 8-13, and 15-19 are not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga et al. (US 10,501,053 B2), hereinafter Tokunaga, in view of Bannick et al. (US 2010/0251349 A1), hereinafter Bannick.
Regarding claim 1:
		Tokunaga discloses the following limitations:
“A method, comprising: receiving, by a transport, a request for a service from a transport occupant.” (See at least Tokunaga col. 21 ll. 27-49: “In an alternate embodiment, one or more additional persons may input a request to be granted vehicle accessing privileges and/or vehicle enabling privileges through his or her respective secondary portable device 110.”)
“determining, by the transport, a profile of the transport occupant does not have a subscription to the requested service.” (See at least Tokunaga col. 1 ll. 39-59: “a method for providing access to a vehicle and enabling data off-boarding that include associating a primary portable device to the vehicle and granting privileges to the primary portable device. The also includes associating at least one secondary portable device to the vehicle by granting privileges to the at least one secondary portable device through the primary portable device.” The user associated with the “secondary portable device” reads on the claimed “transport occupant.”)
“identifying, by the transport, at least one additional profile… wherein the at least one additional profile is shared with the profile of the transport occupant.” (See at least Tokunaga col. 1 ll. 39-59: “a method for providing access to a vehicle and enabling data off-boarding that include associating a primary portable device to the vehicle and granting privileges to the primary portable device. The also includes associating at least one secondary portable device to the vehicle by granting privileges to the at least one secondary portable device through the primary portable device.”)
The following limitations are not specifically disclosed by Tokunaga, but are taught by Bannick:
the additional profile being “associated with at least one additional transport and at least one user not currently occupying the transport.” (See at least Bannick ¶¶ 12 and 41: “the invention provides a system and method to allow XM subscribers with multiple vehicles to move their XM radio subscription from one authorized vehicle to another without having to hold multiple subscriptions.” Further, “For example, a family multi-vehicle subscription may provide an authorization media 215 for each family member.”)
“retrieving content associated with the service; and providing the retrieved content to the transport based on the at least one additional profile shared with the profile of the transport occupant.” (See at least Bannick ¶¶ 13 and 40-41: “It should be noted that the presence detection activities of stage 309 are preferably adapted to detect the presence of an authorization medium 215 that matches the subscriber as reflected in the subscription data set 209… For example, a family multi-vehicle subscription may provide an authorization media 215 for each family member.” Further, “the combination of an authorized and subscribed ESN and the portable authorization media device allows the receiver to play XM content. This allows XM radio service under a given subscription to be used in any one of a plurality of authorized vehicles and devices associated with the subscriber.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Tokunaga by allowing users to have shared subscriptions across multiple vehicles as taught by Bannick, because this prevents the need for a user to hold multiple subscriptions for the same service. (See at least Bannick -------¶ 12.)
	Regarding claim 2:
Tokunaga in combination with Bannick discloses the “method of claim 1,” and Tokunaga further discloses “wherein the profile of the transport occupant is based on information acquired from a mobile device of the occupant.” (See at least Tokunaga col. 5 l. 10-col. 6 l. 3: “accessing privileges and/or enabling privileges to the vehicle 102 may be granted through the primary portable device 108 to the one or more secondary portable devices 110. In an alternate embodiment, upon the one or more authorized users being linked to the vehicle 102 and identified if necessary, the primary portable device 108 may grant a level of accessing privileges and enabling privileges (described in more detail below) based on a respective input provided by the primary driver through the primary portable device 108.”)
	Regarding claim 3:
Tokunaga in combination with Bannick discloses the “method of claim 1,” and Tokunaga further discloses “wherein the profile of the transport occupant is based on biometrics of the transport occupant acquired by at least one sensor.” (See at least Tokunaga col. 28 l. 36-col. 29 l. 64: “In the occasion that more than one portable device is detected with respect to the vehicle 102, the driver identification module 210 may utilize the plurality of vehicle sensors 124 and/or the plurality of vehicle systems 122 to capture driver biometric data that is associated with the driver of the vehicle 102 for a predetermined period of time. Upon capturing the driver biometric data that is associated with the driver of the vehicle 102 for the predetermined period of time, the driver identification module 210 may access the driver profile(s) associated with the primary driver and/or the one or more authorized users of the vehicle 102 and may apply driver biometric matching logic to determine the driver profile(s) include driver biometric data that matches (e.g., is within an acceptable margin of error) the driver biometric data associated with the driver of the vehicle 102.”)
Regarding claim 4:
Tokunaga in combination with Bannick discloses the “method of claim 1,” and Tokunaga further discloses the method “comprising reading a time stamp indicating a time period for which the at least one additional profile is to be shared with the transport occupant.” (See at least Tokunaga col. 20 ll. 3-47: “For example, the primary driver may set the predetermined period of time as a temporary amount of time such as for a period of three weeks so that the one or more secondary portable devices 110 may only be utilized to enable or disable the predetermined ignition mode of the vehicle 102 for the period of three weeks.”)
	Regarding claim 5:
Tokunaga in combination with Bannick discloses the “method of claim 4,” and Tokunaga further discloses the method “comprising verifying that the time period has not elapsed.” (See at least Tokunaga col. 20 ll. 3-47 and col. 21 l. 50-col 22 l. 11: “For example, the primary driver may set the predetermined period of time as a temporary amount of time such as for a period of three weeks so that the one or more secondary portable devices 110 may only be utilized to enable or disable the predetermined ignition mode of the vehicle 102 for the period of three weeks.” Further, “In some embodiments, the secondary device linking module 204 may further validate the one or more authorized users before completing the linking of the one or more secondary portable devices 110.”)
Regarding claim 8:
Tokunaga discloses “A system, comprising: a processor of a transport; a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to” perform a method. (See at least Tokunaga col. 1 l. 60-col. 2 l. 8 and col. 41 ll. 32-45: “a system for providing access to a vehicle and enabling data off-boarding includes a memory storing instructions when executed by a processor cause the processor to link at least one secondary portable device to the vehicle by granting privileges to the at least one secondary portable device through a primary portable device,” and “The embodiments discussed herein may also be described and implemented in the context of non-transitory computer-readable storage medium storing computer-executable instructions.”)
Since the remaining limitations of claim 8 are encompassed in scope by claim 1, they are taught by the combination of Tokunaga and Bannick using the same rationale that was applied to claim 1 above.
	Regarding claims 9-12:
Claims 9-12 are rejected under the same rationale, mutatis mutandis, as claims 2-5 above, respectively.
Regarding claim 15:
Tokunaga discloses “A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform” a method. (See at least Tokunaga col. 1 l. 60-col. 2 l. 8 and col. 41 ll. 32-45: “a system for providing access to a vehicle and enabling data off-boarding includes a memory storing instructions when executed by a processor cause the processor to link at least one secondary portable device to the vehicle by granting privileges to the at least one secondary portable device through a primary portable device,” and “The embodiments discussed herein may also be described and implemented in the context of non-transitory computer-readable storage medium storing computer-executable instructions.”)
Since the remaining limitations of claim 15 are encompassed in scope by claim 1, they are taught by the combination of Tokunaga and Bannick using the same rationale that was applied to claim 1 above.
Regarding claims 16-18:
Claims 16-18 are rejected under the same rationale, mutatis mutandis, as claims 2-4 above, respectively.
Claims 6-7, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga in combination with Bannick as applied to claims 1, 8, and 15 above, and further in view of Biazetti et al. (US 2021/0157947 A1), hereinafter Biazetti.
Regarding claim 6:
Tokunaga in combination with Bannick discloses the “method of claim 1,” and while Tokunaga further discloses to perform a confirmation process to ensure that a transport occupant submitting a request has the necessary privileges to complete the request (see at least Tokunaga col. 22 ll. 27-57), Tokunaga does not specifically disclose “wherein the at least one additional profile shared with the [user] constitutes a consensus of a blockchain the transport belongs to.” However, Biazetti does teach this limitation. (See at least Biazetti ¶¶ 57 and 63: “When a user (e.g., of a participant of the multi-party transport process) subsequently attempts to access the event data, the access may be controlled through a policy service (which includes smart contracts)… Access to the event data may be based on the roles that are dynamically assigned to a participant during runtime.” Further, “A transaction is submitted by the application or blockchain client, which may cause the execution of the smart contract code for validation or consensus purposes. The successful execution of the smart contract may trigger a trusted modification(s) to a state of a digital blockchain ledger.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Tokunaga in combination with Bannick by using a blockchain consensus to control the privileges of the user as taught by Biazetti because Biazetti discloses that “The blockchain 810 can be used to significantly improve both a training process 802 of the machine learning model and a predictive process 804 based on a trained machine learning model. For example, in 802, rather than requiring a data scientist/engineer or other user to collect the data, historical data may be stored by the assets 830 themselves (or through an intermediary, not shown) on the blockchain 810. This can significantly reduce the collection time needed by the host platform 820 when performing predictive model training. For example, using smart contracts, data can be directly and reliably transferred straight from its place of origin to the blockchain 810.” (See at least Biazetti ¶ 148.)
	Regarding claim 7:
Tokunaga in combination with Bannick and Biazetti discloses the “method of claim 6,” and Biazetti further discloses the method “comprising executing a blockchain smart contract to verify that the at least one additional profile is shared with the [user].” (See at least Biazetti ¶¶ 57 and 63: “When a user (e.g., of a participant of the multi-party transport process) subsequently attempts to access the event data, the access may be controlled through a policy service (which includes smart contracts)… Access to the event data may be based on the roles that are dynamically assigned to a participant during runtime.” Further, “A transaction is submitted by the application or blockchain client, which may cause the execution of the smart contract code for validation or consensus purposes. The successful execution of the smart contract may trigger a trusted modification(s) to a state of a digital blockchain ledger.” Providing access based on the role of a user corresponds to providing a service based on the profile status of the user as claimed.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Tokunaga in combination with Bannick by using a smart contract to control the privileges of the user as taught by Biazetti because Biazetti discloses that “The blockchain 810 can be used to significantly improve both a training process 802 of the machine learning model and a predictive process 804 based on a trained machine learning model. For example, in 802, rather than requiring a data scientist/engineer or other user to collect the data, historical data may be stored by the assets 830 themselves (or through an intermediary, not shown) on the blockchain 810. This can significantly reduce the collection time needed by the host platform 820 when performing predictive model training. For example, using smart contracts, data can be directly and reliably transferred straight from its place of origin to the blockchain 810.” (See at least Biazetti ¶ 148.)
	Regarding claims 13-14:
Claims 13-14 are rejected under the same rationale, mutatis mutandis, as claims 6-7 above, respectively.
	Regarding claim 19-20:
Claims 19-20 are rejected under the same rationale, mutatis mutandis, as claims 6-7 above, respectively.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662            

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662